Title: From George Washington to Abraham Skinner, 8 January 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters New Windsor 8th Jany 1781
                        
                        I have recd your favr of the 5th with a return of the Exchanges which were effected at your last meeting
                            with the British Commissary.
                        You are at liberty to send in the Firewood to our Officers who yet remain upon Long Island, but as we have no
                            Agent at present in New York, you will endeavour to see that it is properly appropriated.
                        In regard to those persons holding Commissions in the Militia, and who were taken from their habitations and
                            out of Arms, I cannot accede to exchanging them as military prisoners of War, without allowing what has been so long and
                            so justly contested, and without setting a precedent, which will be ever plead hereafter, to the great detriment of those
                            Citizens who may fall into the hands of the Enemy, under similar circumstances—There are besides the foregoing, if I
                            understand you, Citizens of the different states, not in the military line, who are prisoners—You will be pleased to make
                            a return of the name of former places of abode of such to the Governors of the States to which they respectively
                            belong—informing them of their circumstances, and of the necessity of affording them relief, and of taking the earliest
                            opportunities of exchanging them, if any of the subjects of G. Britain fall into their hands.
                        You will make particular inquiry of the Govr of the state of Jersey, and of others who can give information
                            upon the point, as to the capture of Lt Colo. Ward—Because, if he was an Officer at the time, and really taken in Arms, he
                            ought to be exchanged—You will report the substance of your enquiry to me.
                        I am unacquainted with Capt. Willings real Rank. Supposing him a Captain in the American Navy, that can be no
                            plea, for demanding a Colonel for him, because, altho’ the British have put their post Captains
                            upon the footing of Colonels of Infantry, there has been no such establishment in th American service—Captain Willing, I
                            have understood, commanded an armed Boat upon the Missisippi—If so, he could not, at any rate, be estimated at more than a
                            British Master & Commander.
                        When the Convention Officers who are exchanged have all gone in, you will make me a return of the number of
                            servants carried in by them upon parole. I am &c.

                    